Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
After food was discovered hidden among cardboard that petitioner had removed from the commissary, he was charged in a misbehavior report with violating the prison disciplinary rules prohibiting smuggling, theft of state property, and the possession of both contraband and stolen property. Following a tier III disciplinary hearing, he was found guilty as charged. Petitioner’s administrative appeal was unsuccessful, and this CPLR article 78 proceeding ensued.*
Petitioner first argues that the Hearing Officer was unable to properly assess the credibility of a confidential informant, but the Hearing Officer personally interviewed the informant and was fully capable of doing so (see Matter of Bonnemere v Fischer, 100 AD3d 1174, 1175 [2012]). Next, legitimate considerations of institutional safety further justified the denial of his request to review various confidential evidence (see Matter of Torres v Goord, 261 AD2d 759, 759-760 [1999]). Petitioner’s remaining contention is unpreserved for our review and, in any event, is without merit.
Rose, J.P., Lahtinen, McCarthy and Garry, JJ., concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.

 To the extent that petitioner raised a substantial evidence question in his petition, he has abandoned that issue by failing to address it in his brief (see Matter of Land v Fischer, 100 AD3d 1170, 1170 [2012]).